Citation Nr: 1520097	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-26 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to March 1964.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

During the appeal period, the medical evidence of record shows the Veteran's PTSD was manifested by occupational and social impairment, to include such symptoms as impaired impulse control and judgment; panic attacks more than once a week; disturbances of motivation and mood; near-continuous anxiety affecting the ability to function independently, appropriately, and effectively; irritability; dysphoric mood; anhedonia; alcohol dependence; avoidance of crowds; mild memory loss; chronic sleep impairment; recurring nightmares; hypervigilance; and the inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, but no more, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran's claim of entitlement to an increased rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was afforded an adequate VA examination in March 2012.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiner took into account the Veteran's statements and medical records and administered a thorough clinical evaluation, which allowed for a fully-informed evaluation of the claimed disability.  Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

The Veteran's service-connected PTSD is currently rated as 30 percent disabling pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  A 30 percent rating is assigned when a mental disorder, such as PTSD, causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; or mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such symptoms as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather, are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation").  The Board is required to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, not just those listed in the regulation.  Id. at 443.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  Id.  While GAF scores and interpretations of the scores are important considerations in rating a psychiatric disability, they are not dispositive.  Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995); see also 38 C.F.R. § 4.126 (2014).

In an April 2012 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 30 percent disability rating.  The Veteran continues to seek a higher disability rating and claims that a 70 percent rating or higher is warranted.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In VA treatment records dated June 2011 through February 2012, the Veteran consistently discussed his difficulties with anxiety and how his anxiety has affected his life on a daily basis.  He indicated his anxiety has been more prominent since he retired in 2008.  He reported avoiding crowds, limiting social encounters, and feeling withdrawn from others, and revealed that he didn't have any "drive" and was "laying around a lot."  He exhibited some anhedonia and disturbances in motivation and indicated he felt better at home.  The Veteran stated he lived alone, had two friends in the area, and that his closest companion was his dog; he also indicated he spoke with his sister on a regular basis.  He reported that breakdowns in relationships over the years were an area of concern and that he felt "emotionally numb."  In September 2011, he joined a seniors golf league and played in a group several times, but discontinued after he took offense to comment from a fellow player and has since golfed alone.

During this time, the Veteran also reported chronic sleep impairment due to recurring nightmares.  In September 2011 he reported nightmares 2-3 times per week, in December 2011 he reported occasional nightmares, and in January 2012 he reported experiencing nightmares 1-2 times per week.  The Veteran consistently reported irritability, impaired impulse control, quick frustration with others, and mentioned that he sometimes forgot to take his medicine.  He indicated he didn't think things through before speaking, which caused difficulties in his marriages and in work settings.  Examiners documented an anxious, dysphoric mood and irritability, and noted that he minimized any problems he had with substance abuse.  In July 2011, he reported drinking 5-6 drinks a day 4 days a week; in September 2011 he indicated he was drinking less, and in November 2011 he reported increased alcohol intake.  The Veteran did not report any suicidal or homicidal tendencies, however, in October 2011 he stated that "the future looks bleak."  GAF scores assigned were typically 40 and ranged from 38 to 45.

At a March 2012 VA examination, the examiner documented occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran indicated he had no close friends, had one "casual friend" and spent most of his time with his dog.  He has been divorced three times (he and his second wife were married and divorced twice), and he attributes the first divorce to his anger problems and interpersonal distance and the latter two divorces to his controlling manner and verbal abuse toward his ex-wife.  He reported he did not have contact with his biological daughter.  The Veteran indicated he began drinking alcohol in the military and drank as much and as often as possible.  The examiner documented the Veteran's symptoms of PTSD as: recurring dreams; intrusive thoughts; re-experiencing the stressful event; avoidance and anhedonia; feeling detached or estranged from others; restricted range of affect; chronic sleep impairment; irritability or outbursts of anger; difficulty concentrating; hypervigilance and exaggerated startle response; anxiety and suspiciousness; difficulty establishing and maintaining work and social relationships; difficulty adapting to stressful circumstances; and panic attacks weekly or less often.  The examiner assigned a GAF score of 58.

In VA treatment records dated March 2012 through June 2013, the Veteran reported he continued to experience sporadic sleep, nightmares, and night sweats.  He indicated he struggled to engage with others, get out of the house, and find things to do; he reported he felt "safe" in or around his home, did not want to be around others, and spent most of his time on his patio outside, watching television, or walking his dog.  The Veteran remained withdrawn, continued to exhibit anxiety, and noted an ongoing struggle with emotions, particularly in stressful situations.  He described November 2012 as a "difficult month" where his mood fluctuated between anxiety and depression, and described an incident where he had to leave Walmart in the middle of shopping due to the amount of people in the store and his frustration with construction.  In April 2012, he reported lower anxiety, less pronounced anger, and improved impulse control, however, in June 2013 he was involved in a verbal altercation with another patron at a local business and the police were called.  In the latter part of 2012, the Veteran reported isolating himself more, however, in the beginning of 2013 it appeared his socialization with others had somewhat improved as he began playing golf with other veterans.  He consistently denied suicidal and homicidal ideations.  GAF scores ranged from 47 to 55.

In his September 2013 Form 9, the Veteran requested that the Board consider a disability rating of 70 percent or higher for his PTSD.  He reported that prior to service he had a normal, non-problematic life and that upon returning from service he was aggressive, quick to argue, constantly in a state of agitation, and began using alcohol to control his feelings.  He discussed his inconsistent employment history; resistance to and conflicts with authority; and impaired impulse control, particularly as it related to his short-temper and anger management difficulties.  The Veteran also wrote about his history of social functioning impairment; he indicated that during his three marriages he was avoidant, exhibited anger and irritability, was verbally abusive, and self-medicated with alcohol.  He described his family relations as "very impaired" and reported he hadn't seen his biological daughter in years and didn't even know where she lived.  He similarly described friendships as "very impaired" and indicated they were few and far between.  He felt his poor judgment, mood, and difficulty adapting to stressful situations interfered with his ability to establish and maintain effective relationships.  The Veteran also indicated he had panic attacks 2-3 times a week, sleep impairment, rambling speech, and exhibited avoidance when angry or confronted.  He also reported difficulty with motivation to leave the house and anhedonia.  Although he indicated that historically there was a danger of hurting himself or others, and that he "thought about" suicide while one of his marriages was falling apart, throughout the period on appeal, the Veteran has never reported suicidal or homicidal ideations.

In this statement, he also asserted that his April 2012 VA examination was inadequate because the examiner put pressure on him to continue the examination while he was having a panic attack and because the report did not fully examine his work history.  He believed the report "painted a picture of stability in [his] work life that was just not there."  The Veteran also took issue with the assigned GAF score of 58, alleging that it was too high and opining that GAF scores generally were not a reliable assessment of functioning due to their subjective nature.

The evidence of record demonstrates that the Veteran's PTSD most nearly approximates the criteria for a 70 percent rating.  38 C.F.R. § 4.7 (2014).  Throughout the record, the Veteran experienced near continuous anxiety, which has affected all aspects of his life, primarily the ability to function independently, appropriately, and effectively.  He has reported that his anxiety has caused him to withdraw himself from socialization, remain in or near his home, and become avoidant.  The Veteran indicated he became particularly anxious and panicked in crowds, which caused him to experience panic attacks and leave stores in the middle of a shopping trip.  Additionally, his near continuous anxiety has severely impacted his sleep as he continues to experience chronic sleep impairment and nightmares.  The Veteran's impaired impulse control has also been a huge factor lending to his occupational and social impairment.  He has consistently reported that his irritability and inability to control his anger were significant problems.  Significantly, during the appeal period the Veteran reported one instance where he confronted another player on the golf course and another incident where the police were called due to a verbal confrontation at a local business.  He has also indicated his impaired impulse control lead to his termination at several jobs and to the deterioration of his marriages.

The Veteran's near continuous anxiety and impaired impulse control, both of which are contemplated by the 70 percent rating criteria, have rendered him unable to establish and maintain effective relationships, as evidenced by his lack of familial relations and extremely limited social interactions, and contribute the most to his occupational and social impairment.  Although the Veteran may exhibit more symptoms as listed under the 50 percent rating criteria, the symptoms he does exhibit under the 70 percent criteria more accurately describe the severity of his PTSD and how it has affected his occupational and social relations.  See 38 C.F.R. § 4.7 (2014) (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned); see also 38 C.F.R. § 4.3 (2014) (reasonable doubt regarding the degree of disability will be resolved in the veteran's favor).

Here, the criteria for a disability rating of 100 percent have not been met or more nearly approximated at any time during the appeal period.  The evidence during the appeal period does not show that the Veteran experienced total occupational and social impairment, or that he displayed symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; intermittent ability to perform activities of daily living (such as maintaining personal hygiene), persistent danger of hurting himself or others; disorientation to time or place; or severe memory loss.  Although there is some evidence of inappropriate behavior and impairment in thought processes and communication in the record, the Board finds these symptoms are not recurring, extreme, or severe.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period when the Veteran's disorder varied to such an extent that a rating greater or less than 70 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In reaching this decision, the Board has considered and attributed all potentially service-connected symptoms to the Veteran's service-connected psychiatric disability in determining that a rating in excess of 70 percent is not warranted.  Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board finds that the criteria for a 70 percent rating, but not more, for the Veteran's PTSD have been met throughout the pendency of this appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed by either the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is considered adequate, and no referral is required.

The Veteran's service-connected PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Manifestations of the Veteran's PTSD include impaired impulse control and judgment; panic attacks more than once a week; disturbances of motivation and mood; near-continuous anxiety affecting the ability to function independently, appropriately, and effectively; irritability; dysphoric mood; anhedonia; alcohol dependence; avoidance of crowds; mild memory loss; chronic sleep impairment; recurring nightmares; hypervigilance; and the inability to establish and maintain effective relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 70 percent disability rating assigned herein.  An evaluation in excess of 70 percent is provided for certain manifestations of mental disorders, but the medical evidence demonstrates that those manifestations are not present in this case.  As the criteria for a 70 percent rating reasonably describe the Veteran's disability level and symptomatology, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 70 percent for the Veteran's PTSD at any time during the appeal period, the doctrine not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 70 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


